 Fill in this information to identify your case:

 Debtor 1                  Lovell Anthony Mayes
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                 Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Credit Acceptance                                    Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of        2011 Mercedes ML63 80000                          Reaffirmation Agreement.
    property              miles                                             Retain the property and [explain]:
    securing debt:                                                        Continue making payments.


    Creditor's         Flagship Credit Acceptance                           Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of        2010 BMW 535i 80000 miles                         Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                        Continue making payments


    Creditor's         IRS Internal Revenue Service                         Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of        19120 Collinson Ave                               Reaffirmation Agreement.
                          Eastpointe, MI 48021 Macomb
                          County

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




                       19-42640-tjt           Doc 5          Filed 02/26/19         Entered 02/26/19 12:45:20           Page 1 of 3
 Debtor 1      Lovell Anthony Mayes                                                                   Case number (if known)


    property       Needs new gutters, new                                   Retain the property and [explain]:
    securing debt: furnace, new windows, and
                   basement repair due to leaking.
                   SEV: $51,800
                   FMV $110,000 ($101,200 after
                   costs of sale)                                         Make arrangements to pay IRS



    Creditor's     Macomb County Treasurer                                  Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 19120 Collinson Ave                                      Reaffirmation Agreement.
    property       Eastpointe, MI 48021 Macomb                              Retain the property and [explain]:
    securing debt: County
                   Needs new gutters, new
                   furnace, new windows, and
                   basement repair due to leaking.
                   SEV: $51,800
                   FMV $110,000 ($101,200 after
                   costs of sale)                                         Make payment arrangements

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:     Sign Below



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




                   19-42640-tjt               Doc 5          Filed 02/26/19         Entered 02/26/19 12:45:20                    Page 2 of 3
 Debtor 1      Lovell Anthony Mayes                                                                  Case number (if known)


Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Lovell Anthony Mayes                                                     X
       Lovell Anthony Mayes                                                             Signature of Debtor 2
       Signature of Debtor 1

       Date        February 25, 2019                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                              page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy




                   19-42640-tjt               Doc 5          Filed 02/26/19         Entered 02/26/19 12:45:20                 Page 3 of 3
